Citation Nr: 1402943	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-38 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for anxiety/depressive disorder with panic attacks, currently rated as 50 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A review of the Virtual VA paperless claims processing system includes an April 2012 letter in response to the Veteran's inquiry as to the status of her appeal, and an appellate brief.  Other documents on Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any further delay, but further development is necessary prior to final adjudication on the Veteran's claims.

In July 2009 and September 2009 statements by the Veteran, she notes she was seen by a psychologist/psychiatrist, Dr. L.M., through the VA Vocational Rehabilitation program for her increased anxiety/depression.  It appears that Dr. L.M. may have been a private health care provider who was seen through fee basis, although this is not entirely clear.  The Veteran indicates they had numerous, detailed discussions of her symptoms, and their impacts on her social and occupational functioning.  The Veteran notes she was unsuccessful in obtaining records regarding these sessions.  Further, there are no records from the VA Vocational Rehabilitation program of record.  On remand, the RO/AMC should take appropriate steps to obtain the Veteran's VA Vocational Rehabilitation records, as well as the records for the Veteran's psychological/psychiatric counseling with Dr. L.M.

Upon VA examination in August 2013, the Veteran indicated she recently started working again.  On remand, the RO/AMC should obtain updated information on the Veteran's employment status.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to identify all treatment for her anxiety/depressive disorder with panic attacks.  The RO/AMC should obtain all identified treatment records, to include treatment records from Dr. L.M. through the VA Vocational Rehabilitation Program.  The Veteran's assistance should be requested as needed.  Any outstanding relevant VA treatment records should be obtained.  All obtained records should be associated with the claims file.

2. The RO/AMC should undertake appropriate development to obtain the Veteran's VA Vocational Rehabilitation records, and associate them with the claims file.

3. For items #1 and #2, the RO/AMC must perform all necessary follow-up indicated.  If the records are not available, the RO or AMC should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

4. The RO/AMC should request information from the Veteran regarding her current employment status, and associate any obtained documents and/or information with the claims file.

5. After the above development has been completed, adjudicate the claims.  If any of the benefits sought remain denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


